MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be                                             Aug 31 2020, 9:59 am
regarded as precedent or cited before any
court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
the defense of res judicata, collateral                                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                       Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana
                                                          Frances Barrow
                                                          Robert J. Henke
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          August 31, 2020
of Parental Rights of M.C.,                               Court of Appeals Case No.
Mother, N.J., Father, and Z.J.,                           20A-JT-427
Child,                                                    Appeal from the
N.J.,                                                     Madison Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          G. George Pancol, Judge
        v.                                                Trial Court Cause No.
                                                          48C02-1910-JT-260
Indiana Department of Child
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020             Page 1 of 21
      Kirsch, Judge.


[1]   N.J. (“Father”) appeals the juvenile court’s order terminating his parental rights

      to his minor child, Z.J. (“Child”).1 Father raises the following restated issue on

      appeal: whether the juvenile court’s judgment terminating his parental rights

      was supported by clear and convincing evidence.


[2]   We affirm.


                                    Facts and Procedural History
[3]   Mother and N.J. (“Father”) (together, “Parents”) are the biological parents of

      Child. Appellant’s App. Vol. II at 39. On July 3, 2017, Child was born positive

      for THC, and medical personnel observed that he was experiencing drug

      withdrawal symptoms. Ex. Vol. at 3; Tr. at 14. At that time, Child presented

      with tremors, vomiting, and stiff joints. Appellant’s App. Vol. II at 27. On July 6

      and 13, 2017, both Mother and Father tested positive for THC. Id. Child was

      not removed from Parents’ home at this point. Id.


[4]   On October 11, 2017, Mother had a fight with Father, punching him multiple

      times in the head and stomach and throwing household items at him, and she

      threatened to physically harm Child. Id. at 28. Law enforcement were called




      1
        The juvenile court also terminated Mother’s parental rights in the same order. Although Mother does not
      join in Father’s appeal, she previously filed an appeal of the termination order, and we resolve her appeal in a
      companion case filed with the present case on this date.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020                     Page 2 of 21
      and twice ordered Mother to leave the home and threatened her with arrest if

      she returned. Id. On October 12, 2017, Indiana Department of Child Services

      (“DCS”) attempted to set up a safety plan with Parents, but Parents continued

      to argue and were unable to agree on a satisfactory plan. Id. When a safety

      plan could not be agreed upon, Child was removed from the Parents’ home on

      that date and placed in foster care. Id.


[5]   On October 13, 2017, DCS filed a petition alleging that Child was a child in

      need of services (“CHINS”), and the juvenile court authorized the petition. Ex.

      Vol. at 42. On the same date, the juvenile court held an initial hearing, advised

      Parents of the material allegations in the CHINS petition, and appointed

      separate legal counsel for each of the Parents. Id. at 40. On October 18, 2017,

      Mother admitted that Child was a CHINS, acknowledging “that the child did

      test positive for THC at the time of birth and services could be beneficial.” Id.

      at 38. Both Mother and Father waived a fact-finding hearing, and the juvenile

      court adjudicated Child to be a CHINS under Indiana Code section 31-34-1-1.
Id.


[6]   On November 15, 2017, the juvenile court held the dispositional hearing, and

      ordered Mother and Father into reunification services. Id. at 33-37. Among the

      general requirements under the dispositional decree, Parents were ordered to

      obey the law, visit Child on a regular basis, care for Child, maintain adequate

      housing and a means of legal income, and abstain from drug use. Id. at 34-36.

      Parents were also ordered to fulfill the following specific requirements:

      participate in individual counseling and follow all recommendations;

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 3 of 21
      participate in family counseling and follow all recommendations; cooperate

      with home-based services; complete a drug and alcohol assessment and follow

      all recommendations; submit to random drug screens upon request of DCS;

      successfully complete parenting classes; attend AA/NA on a regular basis,

      secure a sponsor, and provide verification of attendance; complete an anger

      management assessment and follow all recommendations; maintain consistent

      contact with DCS and inform DCS of any change in address within forty-eight

      hours; and participate in and successfully complete any recommendations of

      any domestic violence assessments or programs. Id. at 34-37. Mother was also

      ordered to participate in a batterer’s intervention program. Id. at 35.


[7]   On April 2, 2018, the juvenile court held a review hearing and found that

      Mother and Father had not complied with the Child’s case plan. Ex. Vol. at 12.

      Father had completed a substance abuse assessment and had been diagnosed

      with “Cannabis Use Disorder, moderate; and depression, unspecified.” Id. at

      15. He was recommended for individual therapy two to four times a month.
Id. Previously, on July 20, 2017, DCS had made a referral for Father to have a

      substance abuse assessment and treatment at Aspire, but he did not comply at

      that time. Id. at 16. During the time period beginning in October 2017 and

      continuing to the date of the review hearing, Father tested positive for THC on

      all drug screens he completed and also tested positive for cocaine, “BZE, and

      EME” on one occasion. Id. at 16. Father failed to show up for drug screens on

      at least twenty-two occasions. Id. During a team meeting prior to the review

      hearing, Parents had told DCS that they had been having problems completing

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 4 of 21
      their drug screens due to work schedule conflicts, so it was arranged that they

      could go to a different location; however, they never showed up for their drug

      screens at the new location and could not be reached at the phone number they

      had provided. Id. At the time of the hearing, Parents had begun working with

      home-based services, but services were suspended in March 2018 due to

      multiple no-shows by Parents. Id. at 17.


[8]   Although Mother had been ordered to participate in domestic violence

      intervention services, when DCS offered the services to her, she insisted that

      she had not been ordered to complete such services, even when DCS reminded

      Mother that domestic violence was one of the reasons why the CHINS case was

      opened. Id. at 17-18 Parents continued to refuse to complete domestic violence

      intervention services, and Mother denied any relationship problems despite

      several reports from the service providers that Parents had ongoing relationship

      issues with Mother becoming very angry and violent in front of Child and

      Father appearing to instigate arguments occasionally. Id. at 18.


[9]   Although recommended by DCS, a parenting assessment had not been

      scheduled at the time of the hearing. Id. A service provider observed (1) that

      Mother played too rough with Child and Father either did not recognize it or

      failed to ask her to stop, (2) that Mother and Father were overfeeding Child,

      and (3) that Parents continued to fight in front of Child, suggesting a lack of

      knowledge of child development. Id. It was also found that Parents had failed

      to maintain contact with DCS and that Parents had been staying in motels and

      had not notified DCS of their whereabouts. Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 5 of 21
[10]   At the time of the review hearing, Parents were not visiting Child regularly. Id.

       at 24. Father had approximately thirty-seven opportunities to visit Child since

       his removal and had only visited him approximately twenty-three times. Id.

       Father’s reasons for the missed visitations included illness and lack of

       transportation. Id.


[11]   On September 19, 2018, a permanency hearing was held. The juvenile court

       found that DCS had provided Parents with several reunification services, but

       they had failed to comply with Child’s case plan. Id. at 8-9. Supervised

       visitations had been suspended in April 2018 due to Parents not showing up.
Id. at 9. Father had not participated in parenting skills building, had not

       participated in drug screens or substance abuse treatment since May 2018, had

       not completed domestic violence programs or psychiatric and medical

       evaluations, and had not completed home-based casework services. Id. The

       juvenile court changed the permanency plan to adoption concurrent with

       reunification. Id.


[12]   On March 6, 2019, the juvenile court held another review hearing. Id. at 2-5.

       At that time, services, supervised visitation, parenting skills building, random

       drug screens, substance abuse treatment, domestic violence intervention, child

       and family team meetings, and home-based case work services had been offered

       to Father. Id. at 2. Father had stopped participating in or failed to begin most

       services by April or May 2018. Id. The juvenile court found that Father had

       not enhanced his parenting abilities and had not cooperated with DCS. Id. at 2-



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 6 of 21
       3. Father had stopped visiting Child in April 2018, and eventually, his

       visitation was cancelled due to “no show[s].” Id. at 3.


[13]   On October 2, 2019, DCS filed it termination petition. Appellant’s App. Vol. II at

       5-7. On November 6, 2019, the juvenile court held the initial hearing. Mother

       and Father did not appear because they were living in Louisiana. Tr. at 4. The

       termination fact-finding hearing was held on December 17, 2019. Mother and

       Father both appeared telephonically and by counsel. Id. at 11. At the hearing,

       Child’s court appointed special advocate (“CASA”) Kelsey Antrim (“CASA

       Antrim”), testified and issued her CASA report. Appellant’s App. Vol. II at 26-

       35; Tr. at 53-54. DCS requested the juvenile court to take judicial notice of the

       underlying CHINS case. Tr. at 55. Mother’s counsel did not object, and

       Father’s counsel said the “only objection I have your Honor is that it would be

       hearsay (INAUDIBLE).” Id. The juvenile court noted Father’s objection and

       took judicial notice of the CHINS case. Id.


[14]   Kelly Wol (“Wol”), a clinical supervision therapist with the Rollins Center,

       performed a substance abuse evaluation of Father. Id. at 31-33. Wol referred

       Father to substance abuse counseling, but Father participated in only two

       substance abuse individual sessions and “no showed” for seven sessions. Id. at

       33, 38. Father’s individual services were then terminated. Id. at 38-39. Wol

       was also referred to assist in home-based services with Father but testified that

       Father never followed through with those services. Id. at 39. During his time

       working with Wol, Father took only one drug screen, which tested positive for



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 7 of 21
       THC. Id. at 40. After six months of “non-involvement,” all of Father’s services

       at Rollins Center were closed out. Id.


[15]   FCM Mary Maas (“FCM Maas”) started working with Child and Father on

       July 2, 2017, on the same day Child was born. Id. at 13-14. The case began as

       an informal adjustment due to Child being born drug exposed, and Child was

       removed from Parents’ care on October 12, 2017 due to domestic violence in

       the home. Id. at 15. FCM Maas testified that Child was never returned to

       Parents’ care after being removed in October 2017. Id.


[16]   Father lacked stability in housing throughout the CHINS case. Id. at 17-18.

       From the time the case began in 2017 through June 2018, Father lived in three

       or four different locations, including at a motel. Id. at 17. Mother and Father

       moved to Louisiana in June 2018 without informing DCS beforehand. Id.

       Father had also not shown stability in employment over the duration of the

       case. Id. at 18. He never showed FCM Maas any employment verification

       although he told her that he had worked at a trailer park at one point and a

       pizza place when Parents lived in Huntington, Indiana. Id.


[17]   FCM Maas testified that Father’s visitation with Child was sporadic with visits

       stopping and starting and stopping again, due to his noncompliance. Id. at 20,

       21. Even when people were assigned to drive Father from Huntington to

       Anderson for visits, he would not answer the door to engage in visits. Id. at 20,

       21-22. FCM Maas testified that visitations with Child were cancelled due to

       Father’s noncompliance. Id. at 20.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 8 of 21
[18]   FCM Maas further testified that Mother and Father continued to engage in

       domestic violence even in the presence of services providers. Id. at 22.

       Supervised visits had to be stopped “on a couple of occasions” because they

       were “fighting” and “created a safety hazard.” Id. FCM Maas testified that

       Father never resolved the domestic violence issues. Id. at 30. When Father

       moved to Louisiana in June 2018, he no longer maintained contact with DCS

       and did not provide any further evidence of participating in services. Id. at 22.


[19]   FCM Maas reached out to Father “at least weekly” while the case was pending,

       but Father stopped cooperating with DCS. Id. at 23. Due to Father’s lack of

       participation, FCM Maas believed that continuation of Father’s parent-child

       relationship posed a threat to Child’s well-being. Id. at 24. Father showed no

       improvement concerning his domestic violence and substance abuse issues. Id.

       Child was doing well in the foster home where he had been placed since he was

       four weeks old, and FCM Maas opined that it would be “traumatic for him to

       be removed from foster care.” Id. FCM Maas further testified that that it was

       in Child’s best interests if Father’s parental rights were terminated because

       Child needed stability, which Parents had not shown. Id. Since moving to

       Louisiana, Father rarely reached out to see how Child was, except for a few

       texts. He made no phone calls. Id. at 24-25. FCM Maas stated that Father had

       shown “no concerns” for Child since moving to Louisiana. Id. at 25.


[20]   Since being removed from Parents’ care, Child had been living in a pre-adoptive

       foster home. Id. FCM Maas testified that Child was thriving in the foster home



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 9 of 21
       and was very bonded with the foster parent. Id. DCS’s plan for Child was

       adoption, and the foster mother was willing to adopt Child. Id. at 25, 53.


[21]   CASA Antrim testified that Father’s “inconsistencies and [his] lack for [sic]

       showing up for [Child] is a detriment to him and as he gets older will continue

       to be a detriment.” Id. at 54. CASA Antrim stated in her report that Mother’s

       services and visitation with Child were closed out in April and May 2018 due to

       “non-compliance and no shows.” Appellant’s App. Vol. II at 32-33. Although

       CASA Antrim reached out to Father, he never responded, and she was never

       able to speak with him. Tr. at 54-55. The last time CASA Antrim attempted to

       contact Father was September 2018. Appellant’s App. Vol. II at 33. CASA

       Antrim testified that it would be in Child’s best interest for Parents’ rights to be

       terminated and for adoption to occur. Tr. at 54.


[22]   On January 23, 2020, the juvenile court issued its findings, conclusions, and

       order, terminating Father’s parental rights to Child. Appellant’s App. Vol. II at 5-

       24. The juvenile court specifically made the following conclusions:


               6. There is no reasonable probability that the conditions that
               resulted in [Child’s] removal from and continued placement
               outside the care and custody of [Parents] will be remedied.


               7. The continued parental relationship between [Father] and
               [Child] is a danger to [Child’s] continued health and well-being.


               8. Termination of the parent-child relationship between [Father]
               and [Child] is in the best interests of [Child].



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 10 of 21
               9. The plan of the [DCS] for the care and treatment of [Child],
               that being adoption of [Child], is acceptable and satisfactory.
Id. at 24. Father now appeals.


                                      Discussion and Decision
[23]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive -- so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       The Fourteenth Amendment to the United States Constitution protects the

       traditional right of a parent to establish a home and raise his child and these

       parental rights are of a constitutional dimension. The law, however, allows for

       the termination of those rights when a parent is unable or unwilling to meet his

       responsibility as a parent. Bester v. Lake Cty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. Parental rights are not absolute and must be subordinated

       to the child’s interests in determining the appropriate disposition of a petition to

       terminate the parent-child relationship. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). The purpose of terminating parental rights is not to punish the

       parent but to protect the child. In re D.P., 994 N.E.2d 1228, 1231 (Ind. Ct. App.

       2013). Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until

       the child is irreversibly harmed such that his physical, mental, and social



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 11 of 21
       development is permanently impaired before terminating the parent-child

       relationship. Id.


[24]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous if the legal

       conclusions made by the juvenile court are not supported by its findings of fact,

       or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d 874,

       879 (Ind. Ct. App. 2004).


[25]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.
Id. A finding is clearly erroneous when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[26]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 12 of 21
               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases is one of clear and convincing evidence. In re

       H.L., 915 N.E.2d at 149. Moreover, “if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


[27]   Father argues that the juvenile court failed to prove by clear and convincing

       evidence that his parental rights should be terminated and asserts that the

       evidence was insufficient to support the juvenile court’s determinations. Father

       specifically contends that DCS failed to prove that the conditions resulting in

       the removal of Child would not be remedied because he at least partially


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 13 of 21
       complied with the case plan and participated in some of the services until

       services were disrupted due to Parents moving. He maintains that he was not

       given a meaningful opportunity to complete services after his relocation. Father

       also claims that DCS failed to prove that continuation of the parent-child

       relationship posed a threat to the well-being of Child because he was unable to

       complete services due to work conflicts, and DCS never made any meaningful

       accommodations to resolve the conflict. Father further argues that DCS failed

       to prove that termination was in the best interest of Child because Father

       attempted to be a good parent, had made progress, and at the time of the

       hearing had a stable home and employment and the ability to do services.


[28]   In determining whether there is a reasonable probability that the conditions

       that led to a child’s removal and continued placement outside the home will not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.’” E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 14 of 21
       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” In re D.B., 942 N.E.2d 867,

       873 (Ind. Ct. App. 2011). In addition, DCS need not provide evidence ruling

       out all possibilities of change; rather, it need establish only that there is a

       reasonable probability the parent’s behavior will not change. In re Involuntary

       Termination of Parent-Child Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct.

       App. 2007). “We entrust that delicate balance to the trial court, which has the

       discretion to weigh a parent’s prior history more heavily than efforts made only

       shortly before termination.” E.M., 4 N.E.3d at 643. When determining

       whether the conditions for the removal would be remedied, the trial court may

       consider the parent’s response to the offers of help. D.B., 942 N.E.2d at 873.


[29]   Here, the conditions that led to Child’s removal were Parents’ substance abuse

       and domestic violence. Tr. at 15. As a result of the CHINS adjudication,

       Father was ordered to obey the law, visit Child on a regular basis, maintain

       adequate housing and a means of legal income, abstain from drug use,

       participate in individual and family counseling and follow all

       recommendations, cooperate with home-based services, complete a drug and

       alcohol assessment and follow all recommendations, submit to random drug

       screens, complete parenting classes, attend AA/NA on a regular basis and

       secure a sponsor, complete an anger management assessment and follow all

       recommendations, maintain consistent contact with DCS and inform of any

       change in address within forty-eight hours, and participate in and successfully

       complete any recommendations of any domestic violence assessments or


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 15 of 21
       programs. Ex. Vol. at 34-37. The evidence presented at the termination hearing

       showed that Father failed to accomplish many of these objectives.


[30]   After DCS first became involved, Father did an intake for individual therapy

       but never returned. Tr. at 20. Following a substance abuse assessment on

       January 12, 2018, Father participated in only two of nine scheduled individual

       sessions for substance abuse treatment. Id. at 20-21, 33, 38. During the

       pendency of the case, Father tested positive for THC on all drug screens he

       completed and also tested positive for cocaine, “BZE, and EME” on one

       occasion. Ex. Vol. at 16. Father failed to show up for drug screens on at least

       twenty-two occasions. Id. He participated in home-based casework services at

       the beginning of the case, but the services were cancelled in April 2018 due to

       his noncompliance. Tr. at 21. He participated in supervised visitation with

       Child, but visitations were stopped when Parents kept moving. Father did not

       answer the door on at least a couple of occasions when DCS arranged

       transportation for Parents to attend visitations. Id. at 21-22.


[31]   Father contends that he was unable to comply with services because of conflicts

       with his work hours and “no meaningful accommodations were made to

       resolve the conflict.” Appellant’s Br. at 13. His request is to reweigh the

       evidence, which we cannot do. In re H.L., 915 N.E.2d at 149. Further, Father

       did not submit any documentation supporting his claims about his situation in

       Louisiana, where he claimed he had a suitable home, stable employment, and

       would be able to complete services after his work hours lessened. Appellant’s Br.

       at 13.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 16 of 21
[32]   At the termination hearing, FCM Maas testified that Parents’ “major barriers

       for . . . reunification” were noncompliance with services and continued

       problems with domestic violence and drug use. Tr. at 22. She also testified that

       she had no proof that Parents had completed any services in Louisiana after

       they moved there without notifying DCS and after all services in Indiana had

       been terminated. Id. at 22. Parents failed to maintain contact with DCS despite

       being ordered in the dispositional order to “maintain consistent contact with the

       DCS and inform DCS of any changes in address and phone number within

       [forty-eight] hours in writing.” Ex. Vol. at 36. Father also failed to consistently

       attend visitation with Child, even when he was still living in Indiana. Tr. at 21-

       22. Supervised visitations were suspended in April 2018 due to Parents not

       showing up, and at the time of the termination hearing in December 2019,

       Father had not seen Child since he moved to Louisiana in June 2018. Id.; Ex.

       Vol. at 9.


[33]   The evidence presented at the December 2019 termination hearing established

       that Father had stopped participating in or failed to begin most services,

       including substance abuse and domestic violence intervention services, by April

       2018 and then moved to Louisiana in June 2018 without informing DCS and

       failed to complete services in the intervening year and a half. “A pattern of

       unwillingness to deal with parenting problems and to cooperate with those

       providing social services, in conjunction with unchanged conditions, support a

       finding that there exists no reasonable probability that the conditions will

       change.” Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d 366, 372


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 17 of 21
       (Ind. Ct. App. 2007), trans. denied. Also, as we have recognized, “Even

       assuming that [the parent] will eventually develop into a suitable parent, we

       must ask how much longer [the child] should have to wait to enjoy the

       permanency that is essential to her development and overall well-being.” Castro

       v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct. App. 2006),

       trans. denied. We, therefore, conclude that the juvenile court’s conclusion that

       there was a reasonable probability Father would not remedy the conditions

       resulting in Child’s continued removal from Father’s care was not clearly

       erroneous.2


[34]   Father next argues that the juvenile court’s conclusion that termination was in

       the best interest of Child was not supported by clear and convincing evidence.

       In determining what is in the best interests of the child, a trial court is required

       to look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. In doing so, the trial court must subordinate the

       interests of the parents to those of the child involved. Id. Termination of a

       parent-child relationship is proper where the child’s emotional and physical

       development is threatened. Id. (citing In re R.S., 774 N.E.2d 927, 930 (Ind. Ct.




       2
         We need not address whether the juvenile court properly concluded that there was a reasonable probability
       that the continuation of the parent-child relationship posed a threat to Child’s well-being because Indiana
       Code section 31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of parental rights,
       the juvenile court need only find that one of the three requirements of subsection (b)(2)(B) has been
       established by clear and convincing evidence. See Ind. Code § 31-35-2-4(b)(2)(B); A.D.S. v. Ind. Dep’t Child
       Servs., 987 N.E.2d 1150, 1157 n.6 (Ind. Ct. App. 2013), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020                     Page 18 of 21
Ohio App. 2002), trans. denied). A parent’s historical inability to provide a suitable,

       stable home environment along with the parent’s current inability to do so

       supports a finding that termination is in the best interests of the child. In re A.P.

       981 N.E.2d 75, 82 (Ind. Ct. App. 2012). Testimony of the service providers, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.


[35]   A juvenile court need not wait until a child is irreversibly harmed such that his

       or her physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. In re A.K., 924 N.E.2d at 224.

       Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child. Id. (citing McBride v. Monroe Cty. Office

       of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)). At the time of

       the termination hearing, Child had been removed from Father’s care for over

       two years and since Child was four months old, and Father had failed to make

       the changes in his life necessary to provide Child with a safe and healthy

       environment. As discussed above, DCS presented sufficient evidence that there

       was a reasonable probability that Father would not remedy the reasons for

       Child’s removal from his care. Additionally, both FCM Maas and CASA

       Antrim testified that it was in Child’s best interests for Father’s parental rights

       to be terminated. Tr. at 24, 54. FCM Maas recommended termination because

       Child needed stability, which Father had not shown, and since moving to

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 19 of 21
       Louisiana, Father had shown no concerns for Child. Id. at 24-25. CASA

       Antrim testified that termination would be in Child’s best interests because

       Father’s “inconsistencies and [his] lack for [sic] showing up for [Child] is a

       detriment to him and as he gets older will continue to be a detriment.” Id. at

       54.


[36]   Father has not provided any evidence other than his own testimony regarding

       why he was not able to participate in services that would have addressed his

       substance abuse and domestic violence issues. On appeal, he claims that he

       “attempted to be a good parent, had made progress, and now had a stable home

       and employment and the ability to do services.” Appellant’s Br. at 14. However,

       the evidence presented showed that Father failed to maintain contact with DCS

       throughout the duration of the case and never communicated any proof of his

       alleged changed circumstances. The failure to effectively use the services

       provided by DCS supports the conclusion that termination of Father’s parental

       rights was in Child’s best interests. See In re S.S., 120 N.E.3d 605, 613 (Ind. Ct.

       App. 2019).


[37]   Father maintains that permanency in and of itself is not a valid basis for

       termination of parental rights, but the need for a permanent home is an

       important consideration when determining what is in the best interest of a

       child. K.T.K., 989 N.E.2d at 1235. At the time of the termination hearing, it

       had been over two years since DCS removed Child from Parents’ care, and

       Father failed to show that he was in a better position to be able to provide Child

       with a permanent and stable environment than when the case begun. Even

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 20 of 21
       assuming that Father will eventually develop into an appropriate caregiver,

       Child should not have to wait any longer for the opportunity to enjoy the

       permanency that is essential to his development and overall well-being. The

       juvenile court’s conclusion that termination of Father’s parental rights was in

       Child’s best interests was supported by sufficient evidence.


[38]   Based on the record before us, we cannot say that the juvenile court’s

       termination of Father’s parental rights to Child was clearly erroneous. We

       affirm the juvenile court’s judgment.


[39]   Affirmed.


       Pyle, J., and Tavitas, J., concur.


       .




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-427 | August 31, 2020   Page 21 of 21